MEMORANDUM **
Robert S. Wolkin filed an interpleader action in federal district court to determine all claims to $123,910.24 he held in his client trust fund. David Bartoli and Janet Kennington appeal from the district court’s judgment awarding the funds held in interpleader to Southwest Resource Preservation, Inc., with appropriate attorney fees to Wolkin. Because Bartoli and Kennington’s brief fails to comply with the Federal Rules of Appellate Procedure, we dismiss the appeal.
*632Bartoli and Kenningtoris brief does not include a jurisdictional statement or a statement of the standard of review, as required by Federal Rule of Appellate Procedure 28(a)(4)(A) and (a)(9)(B), as well as 9th Cir. Rules 28-2.2 and 28-2.5. The excerpt of record omits crucial documents, including the district court’s findings of fact and the trial transcript, in violation of Federal Rule of Appellate Procedure 10(b)(2) and Ninth Circuit Rule 30-1.3(a)(iv). The briefs references to the record do not provide page numbers for the excerpts, and refer to documents not included in the excerpts, in violation of Federal Rule of Appellate Procedure 28(a)(7) and Ninth Circuit Rule 28-2.8.
We have dismissed appeals for similar violations. See N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d 1145, 1146 (9th Cir. 1997); Han v. Stanford Univ., 210 F.3d 1038, 1040 (9th Cir.2000); Cmty. Commerce Bank v. O’Brien, 312 F.3d 1135, 1137 (9th Cir.2002). We note that although Bartoli and Kennington were given notice of the deficiencies by Southwest’s answering brief, they failed to make any attempt to correct them when they did not file a reply brief. See Han, 210 F.3d at 1040 (dismissal warranted where appellant failed to correct the “glaring deficiencies” when he did not file a reply brief).
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.